 
 
I 
108th CONGRESS 2d Session 
H. R. 4530 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Hyde introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the National Voter Registration Act of 1993 to require any individual who desires to register or re-register to vote in an election for Federal office to provide the appropriate State election official with proof that the individual is a citizen of the United States to prevent fraud in Federal elections, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Election Integrity Act of 2004 . 
2.Requiring Proof of Citizenship to Accompany Application For Voter Registration 
(a)Application Provided With Motor Vehicle License ApplicationSection 5(c)(2) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg—3(c)(2)) is amended— 
(1)in subparagraph (B), by striking may require and inserting in addition to the information required under subparagraph (E), may require; 
(2)by striking and at the end of subparagraph (D); 
(3)by redesignating subparagraph (E) as subparagraph (F); and 
(4)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)shall require the applicant to provide a photographic copy of any document which provides proof that the applicant is a citizen of the United States, in accordance with guidelines established by the Election Administration Commission in consultation with the Secretary of Homeland Security and the Secretary of State.. 
(b)Mail-in FormSection 9(b) of such Act (42 U.S.C. 1973gg—7(b)) is amended— 
(1)in paragraph (1), by striking may require and inserting consistent with paragraph (5), may require; 
(2)by striking and at the end of paragraph (3); 
(3)by striking the period at the end of paragraph (4) and inserting ; and; and 
(4)by adding at the end the following new paragraph: 
 
(5)shall require the applicant to provide a photographic copy of any document which provides proof that the applicant is a citizen of the United States, in accordance with guidelines established by the Election Administration Commission in consultation with the Secretary of Homeland Security and the Secretary of State.. 
(c)Special Rules For States Without Registration Requirement and States Permitting Same-Day Registration 
(1)In generalSection 8 of such Act (42 U.S.C. 1973gg—6) is amended— 
(A)by redesignating subsection (j) as subsection (k); and 
(B)by inserting after subsection (i) the following new subsection: 
 
(j)Requirement for Proof of Citizenship in States Without Registration Requirement and States Permitting Same-Day Registration 
(1)States without registration requirementIn the case of a State described in section 4(b)(1), the appropriate State or local election official may not provide any individual with a ballot for an election for Federal office (including an absentee ballot) unless the individual provides the official with a photographic copy of any document which provides proof that the individual is a citizen of the United States, in accordance with guidelines established by the Election Administration Commission in consultation with the Secretary of Homeland Security and the Secretary of State. 
(2)States permitting same-day registrationIn the case of a State described in section 4(b)(2), the appropriate State or local election official may not permit any individual to register to vote in an election for Federal office (including an individual who desires to register to vote at the polling place at the time of voting in the election) unless the individual provides the official with a photographic copy of any document which provides proof that the individual is a citizen of the United States, in accordance with guidelines established by the Election Administration Commission in consultation with the Secretary of Homeland Security and the Secretary of State.. 
(2)Conforming amendmentSection 4(b) of such Act (42 U.S.C. 1973gg–2(b)) is amended by striking This Act and inserting Except as provided in section 8(j), this Act.  
3.Requiring Voters to Provide Photo Identification 
(a)In GeneralSection 303(b) of the Help America Vote Act of 2002 (42 U.S.C. 15483(b)) is amended— 
(1)in the heading, by striking for Voters Who Register by Mail and inserting for Providing Photo Identification; and 
(2)by striking paragraphs (1) through (3) and inserting the following: 
 
(1)Individuals voting in personNotwithstanding any other provision of law, the appropriate State or local election official may not provide a ballot for an election for Federal office (including a provisional ballot under section 302(a)) to an individual who desires to vote in person unless the individual presents to the official a current and valid photo identification.  
(2)Individuals voting by mailNotwithstanding any other provision of law, the appropriate State or local election official may not accept any ballot for an election for Federal office provided by an individual who votes by mail unless the individual submits with the ballot a copy of a current and valid photo identification.  .  
(b)Conforming AmendmentsSection 303 of such Act (42 U.S.C. 15483) is amended— 
(1)in the heading, by striking for voters who register by mail and inserting for Providing Photo Identification; and 
(2)in subsection (c), by striking subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II) and inserting subsection (a)(5)(A)(i)(II).  
(c)Clerical AmendmentThe table of contents of such Act is amended by amending the item relating to section 303 to read as follows: 
 
 
Sec. 303. Computerized statewide voter registration list requirements and requirements for providing photo identification. 
(d)Effective DateSection 303(d) of such Act (42 U.S.C. 15483(d)) is amended to read as follows: 
 
(d)Requirement to provide photo identificationSubsection (b) shall apply with respect to the regularly scheduled general election for Federal office held in November 2004 and each succeeding election for Federal office.. 
4.Effective DateThis Act and the amendments made by this Act shall apply with respect to the regularly scheduled general election for Federal office held in November 2004 and each succeeding election for Federal office.  
 
